Mr. Justice Carter delivered the opinion of the court: The plaintiff in error was in the court below adjudged guilty of violating section 2 of .the act regulating the practice of pharmacy, in force July 1,1895, (Laws of 1895, p. 245,) and ordered to pay a fine of fifty dollars. The evidence shows that one Chaffee bought a box of kidney pills at “Seibert, Good & Co. ’s store” in Chicago, through a clerk there employed, and that he saw no license in said store to keep a pharmacy. There was no evidence whatever that plaintiff in error was a member of the firm, if it was a firm, or conducted or kept the store, or had anything to do with it or with the sale of the pills. The evidence was insufficient in other respects, but as there was a total failure to connect plaintiff in error with the alleged offense we need not consider other features of the evidence, nor his contention that the act in question is unconstitutional. The court, who heard the case without a jury, should have found plaintiff in error not guilty. The judgment is reversed. Judgment reversed.